        Case 1:20-cv-10879-LTS-SN Document 40 Filed 09/01/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------ x
CISCO SYSTEMS, INC.
                                                             20 CV 10879
                                Plaintiff,                 Civil Action No.
         -against-

SYNAMEDIA LTD. F/K/A TRITON UK BIDCO
LIMITED                                                    COMPLAINT FOR DAMAGES,
                                                           DECLARATORY AND OTHER
                                Defendant.                 RELIEF

--------- --------------------------- x
         Plaintiff Cisco Systems, Inc. ("Cisco") alleges as fo llows:

                                   NATURE OF THE ACTION

         1.     This is a breach of contract and declaratory judgment action brought against

Synamedia Ltd. f/k/a Triton UK Bidco Limited ("Synamedia") who is willfully refusing to and

has explicitly stated it will not perform and discharge its liabilities and obligations related to a

lease as required by the purchase agreement Synamedia entered into with Cisco. As a result of

Synamedia's willful and wrongful conduct, Cisco has already been damaged by hundreds of

thousands of dollars that will continue to grow into millions of dollars over the remaining lease

term.

         2.     On April 30, 2018, Cisco and Synamedia entered into a Purchase Agreement in

which Cisco, among other things, sold to Synamedia certain contractually defined assets and

Synamedia assumed certain contractually defined assumed liabilities.

         3.     These contractually defined assumed liabilities include certain to be assigned

contracts. Among those to be assigned contracts is a "Lease by and between Marlin Investments

Limited and News International PLC, dated April 15, 2002, as assigned to NDS Limited" (the

"Lease") for a property located in the Borough of Eastleigh in Hampshire, England known as
       Case 1:20-cv-10879-LTS-SN Document 40 Filed 09/01/21 Page 2 of 16




Chandlers Ford 2. As a result of subsequent assignments, Eastleigh Borough Council of Eastleigh

House is the Landlord and Cisco International Limited, a Cisco subsidiary, and NDS Group

Limited (“NDS”), are the Tenants. Synamedia acquired NDS, among other entities, as part of the

Purchase Agreement.

       4.      Under the Lease, Landlord consent is required before the Lease can be formally

assigned to (and assumed by) Synamedia.

       5.      Under the Purchase Agreement, including as modified by the Second Amendment

to the Purchase Agreement (“Second Amendment”) (collectively with the Purchase Agreement,

the “Purchase Agreement”), Cisco and Synamedia are obligated to use “commercially reasonable

efforts” to obtain the Landlord’s consent to a “surrender” and “grant of lease” to Synamedia, or

alternatively, an assignment of the Lease to Synamedia.

       6.      Pending the formal “surrender” and “grant of lease” or “assignment,” Synamedia

is required—pursuant to the express terms of the Purchase Agreement—to fully discharge all of

Cisco’s obligations under the Lease, including, for example, paying rent, insurance, utilities and

security. Synamedia enjoys a corresponding right to use Chandlers Ford 2 and has used Chandlers

Ford 2 for its operations similar to its predecessor, NDS, using Chandlers Ford 2 for its operations.

       7.      Cisco has worked well-beyond “commercially reasonable efforts” in excess of 21

months—investing time, project management expertise, subject-matter expertise, and goodwill

capital with the Landlord and suppliers and vendors for facilities management—to effectuate a

surrender and grant of Lease and later, at the direction of Synamedia, a lease assignment.

       8.      In contrast to Cisco’s tireless efforts, Synamedia has engaged in a pattern of delay

and bad faith negotiation tactics. For example, notwithstanding Cisco’s numerous efforts to

facilitate the surrender or grant of lease for Chandlers Ford 2, Synamedia waited six months after



                                                 2
         Case 1:20-cv-10879-LTS-SN Document 40 Filed 09/01/21 Page 3 of 16




the close of the Purchase Agreement to discuss with Cisco the terms of a surrender and grant of

lease and then waited another six months to change course and demand that Cisco obtain a lease

assignment. More recently, after completing a sublease with Cisco for a nearby property known

as Chandlers Ford 1, and without notifying Cisco, Synamedia vacated Chandlers Ford 2 and moved

its personnel and equipment from Chandlers Ford 2 into Chandlers Ford 1, and falsely asserted

that it had no obligation under the Purchase Agreement to continue to reimburse Cisco for Lease

payments and expenses for Chandlers Ford 2 even though it had previously done so since the close

of the Purchase Agreement and is expressly required to do so under the Purchase Agreement.

         9.      As a result of its deliberate breach of the Purchase Agreement, Synamedia has not

paid £476,994.73 1 in connection with the Lease broken down as follows (1) £203,098.86 in rent,

(2) £5,363.87 in insurance, (3) £27,855.82 in security guard expenses, (4) £16,641.48 in

maintenance costs, (5) £70,255.55 for security monitoring cancellation and termination of

Chandlers Ford 2 staff after Synamedia moved out of Chandlers Ford 2, (6) £16,593.08 in owed

utilities, (7) £504.96 in landscaping costs, (8) £54,750.97 in property taxes, (9) £79,499.12 in

value-added taxes (“VAT”), and (10) £2,431.02 in miscellaneous costs. Further, in light of

Synamedia’s assertion that it is no longer obligated to pay rent and expenses under the Lease, and

will not pay such rent or expenses, Cisco will be forced to pay millions of dollars over the

remaining Lease term (which does not end until June 2026), even though Synamedia is expressly

obligated to reimburse Cisco for these expenses under the Purchase Agreement.

         10.     Cisco seeks damages related to Synamedia’s breach of the Purchase Agreement and

Synamedia’s future, anticipated breaches of the Purchase Agreement in connection with the Lease.

Cisco further seeks a declaratory judgment that Synamedia must fully discharge all of its



1
    This is equal to approximately in excess of $625,000.00 USD as of the date of the Complaint.
                                                 3
       Case 1:20-cv-10879-LTS-SN Document 40 Filed 09/01/21 Page 4 of 16




obligations and liabilities in connection with the Lease. The parties have agreed that this dispute

is governed by New York law and that any disputes concerning the Purchase Agreement would be

heard by a state or federal court located in Manhattan, New York.

                                               PARTIES

       11.     Cisco is a California corporation with its principal place of business in San Jose,

California. Cisco designs and sells a broad range of technologies that have been powering the

Internet since 1984, including, but not limited to, integrating intent-based technologies across

networking, security, collaboration, applications and the cloud.

       12.     On information and belief, Synamedia is a company incorporated under the laws of

England and Wales with its principal place of business in Staines-upon-Thamas in England. On

information and belief, Synamedia is a provider of video solutions to the video and pay-TV

industries.

                                  JURSIDICTION & VENUE

       13.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332. There is a

diversity of citizenship because it is a civil action between a California corporation (Cisco) and an

England and Wales corporation (Synamedia).            Further, the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.

       14.     This Court has personal jurisdiction over the parties because the parties agreed

under the Purchase Agreement to “irrevocably submit to the exclusive jurisdiction of the courts of

the State of New York and the Federal courts of the United States of America located within the

State of New York.” Purchase Agreement § 10.10.

       15.     Venue is proper under 28 U.S.C. § 1391 because the parties agreed that “all claims

arising out of this [Purchase] Agreement . . . shall be governed by, and construed in accordance



                                                  4
       Case 1:20-cv-10879-LTS-SN Document 40 Filed 09/01/21 Page 5 of 16




with, the internal Laws of the State of New York” and that “venue shall lie solely in Manhattan,

New York.” Purchase Agreement §§ 10.9, 10.10.

                        UNDERLYING FACTUAL ALLEGATIONS

I.     The Purchase Agreement and the Lease

       16.    On April 30, 2018, Cisco and Synamedia entered into the Purchase Agreement. A

true and a correct copy of the April 30, 2018 Purchase Agreement is attached as Exhibit A to the

Complaint.

       17.    The Purchase Agreement was amended by the First Amendment to the Purchase

Agreement (the “First Amendment”) on July 3, 2018. None of the amendments to the Purchase

Agreement in the First Amendment are relevant to the dispute here. For the sake of completeness,

a true and correct copy of the First Amendment is attached as Exhibit B to the Complaint.

       18.    The parties closed on the Purchase Agreement on October 28, 2018 (the “Closing”).

       19.    Under Section 1.1 of the Purchase Agreement, Cisco sold to Synamedia

contractually defined Purchased Assets, which included, among others things, “those Contracts

listed, or that are categorically described, on Part A of Schedule 1.1(c).” Purchase Agreement §

1.1.

       20.    Among those Contracts listed on Part A of Schedule 1.1(c) is the Lease for

Chandlers Ford 2. NDS, an entity acquired by Synamedia under the Purchase Agreement, utilized

Chandlers Ford 2 for its operations and was a Tenant under the Lease. Accordingly, Synamedia,

through NDS, was very familiar with the Lease terms and obligations and the Chandlers Ford 2

premises. A true and correct copy of the Disclosure Letter that includes the Schedules and the

Lease is attached to the Complaint as Exhibits C and D to the Complaint respectively.




                                               5
       Case 1:20-cv-10879-LTS-SN Document 40 Filed 09/01/21 Page 6 of 16




       21.     Under the Lease, Tenant is obligated to pay Landlord rent quarterly in advance and

other expenses such as insurance. Lease Clauses 2, 7. Tenant’s original rent obligation was

£127,260 per quarter. Tenant’s rent has subsequently increased to £142,016.50 per quarter

pursuant to the Rent Review provisions in Clause 7 of the Lease.

       22.     Tenant is also responsible for utilities and taxes. Lease Clause 3.6, 3.8. Further,

Cisco has incurred expenses for security, maintenance, landscaping, termination of staff and other

costs in connection with Chandlers Ford 2 Lease.

       23.     The Lease requires the Landlord’s consent for an assignment of the lease from

Cisco to another party such as Synamedia. Lease Schedule 4.

       24.     Section 1.5 of the Purchase Agreement addresses the transfer of Assigned Contracts

that require the consent of a third party.

       25.     Under Section 1.5 of the Purchase Agreement, if a to be Assigned Contract requires

the consent of a third party to effectuate the transfer, and the consent is not obtained prior to the

Closing, such a Contract is considered a “Restricted Asset.” Purchase Agreement § 1.5(a).

       26.     Section 1.5 of the Purchase Agreement also sets forth the parties’ rights, obligations

and liabilities in connection with Restricted Assets and the parties’ obligations, in part, to obtain

the required consent.

       27.     Specifically, Section 1.5(b) of the Purchase Agreement states that “each Party shall

use . . . commercially reasonable efforts, and shall reasonably cooperate with each other, to obtain

or to cause to be obtained any requisite Consent, substitution, or amendment required to Transfer

and novate to [Synamedia] all rights and obligations of [Cisco] and its Subsidiaries with respect to

the Purchased Assets and the Assumed Liabilities.”            Section 1.5(b) further provides that

“[Synamedia] . . . shall be entitled to exercise all rights and be responsible for all obligations with



                                                  6
      Case 1:20-cv-10879-LTS-SN Document 40 Filed 09/01/21 Page 7 of 16




respect to the Purchased Assets and the Assumed Liabilities from and after the Closing Date.”

Purchase Agreement § 1.5(b) (emphasis added).

       28.     Section 1.5(d) of the Purchase Agreement then states:

       If any required Consent to Transfer a Restricted Asset . . . is not obtained on or
       prior to the Closing Date, the Parties hereby agree to use commercially reasonable
       efforts to implement or give effect to such arrangements (including subleasing,
       sublicensing or subcontracting) with respect to the underlying rights and
       obligations, benefits and burdens related thereto, to the extent practicable and/or
       permitted by applicable Law, for (i) [Synamedia] . . . to perform and be responsible
       for (and [Synamedia] . . . shall agree to perform and be responsible for) the
       Liabilities of [Cisco] or any applicable Subsidiary of Seller after the Closing Date
       thereunder (to the extent they would otherwise constitute Assumed Liabilities had
       such required Consent been obtained on or prior to the Closing Date), and for
       [Synamedia] . . . to assume the Liabilities thereof (the “Subcontracted Restricted
       Asset Work”), (ii) [Synamedia] . . . be provided all corresponding rights, benefits
       and payments thereunder arising or made after the Closing Date . . . in each case
       until the earlier of (x) such time as such Consent to Transfer the applicable
       Restricted Asset . . . shall have been obtained and such Transfer shall have taken
       place and (y) in the case of a Restricted Asset that is a Contract . . . such time as
       such Contract . . . shall have lapsed, terminated, expired or not have been renewed
       in accordance with its terms . . . .

Purchase Agreement § 1.5(d) (emphasis added).

       29.     Section 1.5(e) of the Purchase Agreement then provides:

       [Synamedia] agrees to perform and discharge . . . all Liabilities of [Cisco] and its
       Subsidiaries in connection with any . . . Subcontracted Restricted Asset Work . . .
       and in that regard [Synamedia] will . . . promptly reimburse the reasonable costs
       and expenses of [Cisco] and Affiliates related thereto . . . . To the extent that a
       Consent to Transfer to [Synamedia] . . . with respect to a particular Restricted Asset
       . . . is obtained after the Closing Date, the Parties agree that upon the receipt of such
       Consent (I) such assets shall be considered Purchased Assets for all purposes of this
       Agreement and (II) such obligations will no longer be considered to be
       Subcontracted Restricted Asset Work, but will instead be deemed to be Assumed
       Liabilities for all purposes of this Agreement.

Purchase Agreement § 1.5(e) (emphasis added).

       30.     Finally, Section 1.5(g) states:

       Provided that [Cisco] and its Affiliates comply with their respective obligations
       under Sections 1.5(b)-(e) with regard to seeking Consents, the failure to obtain any
       Consent . . . for the Transfer of any Purchased Asset to [Synamedia] . . . of any

                                                  7
       Case 1:20-cv-10879-LTS-SN Document 40 Filed 09/01/21 Page 8 of 16




       Contract that was intended to be an Assigned Contract . . . or any facts,
       circumstances, effects or consequences resulting from any of the foregoing, shall
       not, individually or in the aggregate, give rise to any liability whatsoever of [Cisco]
       or its Affiliates arising out of or relating to such failure . . . .

Purchase Agreement § 1.5(g).

       31.     In sum, Section 1.5 makes clear that Synamedia became responsible for all

liabilities and obligations in connection with the Lease at the Closing Date and continues to be

obligated for all liabilities with respect to the Lease to this day and through the end of the Lease.

II.    The Second Amendment to the Purchase Agreement

       32.     On the same date of the Closing of the Purchase Agreement, October 28, 2018, the

parties entered into the Second Amendment to the Purchase Agreement (the “Second

Amendment”). A true and correct copy of the Second Amendment is attached hereto as Exhibit E

to the Complaint.

       33.     In the Second Amendment, the parties agreed to insert a new Section 5.30 to the

Purchase Agreement. In particular, the parties inserted the following provision for Section 5.30(c):

       Each of [Cisco] and [Synamedia] shall . . . use commercially reasonable efforts
       acting collaboratively and in good faith to simultaneously:

       (i) complete a surrender to the landlord of Chandlers Ford Lease 1 and Chandlers
       Ford Lease 2 (as defined in the Disclosure Letter); and

       (ii) arrange for the grant of leases by the landlord of the whole of the property that
       is (as at the date of this Agreement) demised to [Cisco] or one of its Subsidiaries
       under the Chandlers Ford Lease 2, and the ground and first floors of the property
       that is (as at the date of this Agreement) part of the premises demised under the
       Chandlers Ford Lease 1 (whereby it is agreed that [Cisco] shall use commercially
       reasonable efforts to work with [Synamedia] to negotiate the grant of such leases
       which shall have a term of 10 years and contain a tenant only break right on the 5th
       anniversary of the term commencement date but failing which shall in any event be
       on no worse terms than Chandlers Ford Lease 1 and Chandlers Ford Lease 2), to
       NDS Limited,

       PROVIDED THAT in the event that (i) and (ii) is not achieved:

       (iii) simultaneously;

                                                  8
       Case 1:20-cv-10879-LTS-SN Document 40 Filed 09/01/21 Page 9 of 16




        (iv) on terms reasonably acceptable to both [Cisco] and [Synamedia]; and

        (v) within a period of four months following the Closing,

        it being agreed that, notwithstanding anything herein to the contrary, the grant of
        such leases to NDS Limited on materially similar terms and conditions as are
        contained in Chandlers Ford Lease 1 and Chandlers Ford Lease 2 as at the date
        hereof, shall be deemed reasonably acceptable terms for the foregoing purpose),
        then either Party may, by written notice to the other Party, elect that, in lieu of the
        actions contemplated in clauses (i) and (ii) above, instead:

        (vi) [Cisco] will use commercially reasonable efforts to promptly procure an
        assignment of the whole of Chandlers Ford Lease 2 (in accordance with its
        obligations already set out in Section 1.1 and Section 1.5 of the Purchase
        Agreement) to NDS Limited; and

        (vii) [Cisco] shall use commercially reasonable efforts to grant to [Synamedia] a
        sub-lease(s) of the ground and first floors of the property known as Chandlers Ford
        1 (which comprises part of the property currently demised under the Chandlers Ford
        Lease 1) to NDS Limited,

        in accordance with the terms of the Chandlers Ford Lease 2 and the Chandlers Ford
        Lease 1, as applicable.

        34.     In short, under the new Section 5.30(c) of the Purchase Agreement, Cisco was

agreed to use “commercially reasonable efforts” to arrange for a grant and surrender of lease or

alternatively – at the direction of Synamedia – an assignment of the lease.

III.    Synamedia Uses the Chandlers Ford 2 Premises, Cisco Works to Effectuate a Grant
        of Lease and Later an Assignment for Chandlers Ford 2 While Synamedia Delays and
        Engages in Bad Faith Conduct

        35.     After the Closing, Synamedia began enjoying the benefits of the Lease by using

equipment and personnel (who were formerly NDS personnel) at the Chandlers Ford 2 premises

for its operations.

        36.     Synamedia – fully aware of its obligations under the Purchase Agreement to

perform and discharge its obligations under the Lease as evidenced not only by its use of Chandlers

Ford 2 and the Purchase Agreement’s plain terms, but also its predecessor NDS being a Tenant to

the Lease – began paying Cisco for rent and other expenses in connection with the Lease.

                                                  9
      Case 1:20-cv-10879-LTS-SN Document 40 Filed 09/01/21 Page 10 of 16




       37.     Immediately after the Closing, Cisco began working to procure a surrender and

grant of lease to Synamedia for Chandlers Ford 2. Cisco reached out to, met and worked with

Synamedia for approximately a year concerning a surrender and grant of lease for Synamedia for

Chandlers Ford 2.

       38.     Cisco also arranged meetings between Synamedia and the Landlord to show to the

Landlord that Synamedia was a viable tenant for Chandlers Ford 2. The Landlord was made aware

of Cisco’s sale to Synamedia and Synamedia’s occupation of Chandlers Ford 2. At no point did

the Landlord claim that Synamedia had no legal right to occupy Chandlers Ford 2.

       39.     Cisco also introduced Synamedia to Cisco suppliers and vendors for facilities

management at Chandlers Ford 2.

       40.     In contrast to Cisco’s prompt and extensive efforts, Synamedia engaged in

extensive delay. For example, Synamedia waited until May 2019, more than six months after the

Closing, to discuss with Cisco the key and material terms of a new Chandlers Ford 2 lease to

present to the Landlord known as Heads of Terms (“HoTs”).

       41.     Despite Synamedia’s delays, Cisco worked with Synamedia to reach an agreement

on the HoTs and, in an effort to facilitate such an agreement, Cisco even was willing to provide

money to the Landlord that the Landlord would then use to pay Synamedia to make repairs to

Chandlers Ford 2, including, for example, replacing the air conditioning, painting, refitting the

floors and other repairs.

       42.     Cisco and Synamedia reached an agreement on the HoTs and presented them to the

Landlord. The Landlord expressed concern regarding the HoTs including, for example, the lease

term and Synamedia’s right to break the lease. Rather than working to address those concerns,

Synamedia decided in November 2019, more than a year after the Closing, to invoke its right to



                                               10
      Case 1:20-cv-10879-LTS-SN Document 40 Filed 09/01/21 Page 11 of 16




pursue an assignment under Section 5.30(c) of the Purchase Agreement.

          43.   When Synamedia invoked its right to pursue an assignment, Cisco participated in

numerous meetings with Synamedia (which, in certain instances, included the Landlord) for nearly

a year to secure an assignment. To facilitate Synamedia’s agreement to an assignment, Cisco even

offered to allow Synamedia to access a fund of £800,000.00 (approximately $1.2 million USD)

(rather than having Cisco pay the Landlord and the Landlord pay Synamedia) that Synamedia

could use to fund Synamedia’s repairs to Chandlers Ford 2 even though Synamedia refused to

provide, when requested, evidence of the planned repairs.

          44.   Despite Cisco’s efforts, Synamedia rejected every proposed assignment.

          45.   Synamedia’s delay tactics then turned into bad faith conduct.         Specifically,

Synamedia began meeting with the Landlord without Cisco present. Further, on information and

belief, in late spring or early summer 2020, Synamedia began planning to move out of Chandlers

Ford 2.

          46.   In July 2020, just days after Cisco and Synamedia completed a sublease for a nearby

property known as Chandlers Ford 1, and without notifying Cisco, Synamedia began moving out

of Chandlers Ford 2 and moving equipment from Chandlers Ford 2 into Chandlers Ford 1. At the

same time Synamedia was moving out of Chandlers Ford 2, it demanded that Cisco obtain an

assignment for Chandlers Ford 2 within three weeks with terms that the Landlord had already

rejected. On information and belief, Synamedia had no intention of agreeing to such an assignment

even if Cisco could obtain an agreement from the Landlord.

          47.   In addition to demanding an assignment that the Landlord previously rejected and

Synamedia had no intention of entering into, Synamedia took the bad faith position, in direct

contravention of the plain language of the Purchase Agreement, that once it completely vacated



                                                11
      Case 1:20-cv-10879-LTS-SN Document 40 Filed 09/01/21 Page 12 of 16




Chandlers Ford 2, it would no longer be liable for any liabilities or obligations in connection with

the Lease.

IV.    Synamedia Refuses to Reimburse Cisco for Chandlers Ford 2 Lease Payments and
       Expenses in Direct Violation of the Purchase Agreement

       48.     In or around August 2020, Synamedia completed its move out of Chandlers Ford

2.

       49.     In August and September 2020, Cisco business personnel met multiple times with

Synamedia business personnel to try to resolve the dispute.

       50.     In further efforts to resolve the dispute without litigation, Cisco in-house counsel

met with in-house counsel for Synamedia. Despite these efforts, the parties could not resolve the

dispute.

       51.     Since Synamedia has vacated Chandlers Ford 2 in or around August 2020, Cisco

has paid £476,994.73 in Lease payments and related expenses for Chandlers Ford 2 and Synamedia

has not reimbursed Cisco as follows: (1) £13,743.53 for rent from August 23 to August 31, 2020,

(2) £47,338.83 for rent in September 2020, (3) £142,016.50 for rent from October 2020 through

December 2020, (4) £5,363.87 for insurance, (5) £16,641.48 for maintenance expenses, (6)

£27,855.82 for security guard expenses, (7) £70,255.55 for security monitoring cancellation

(£22,106.80) and termination of Chandlers Ford 2 staff (£22,309.78 for termination of catering

and cleaning staff and £25,838.97 for termination of CBRE staff) after Synamedia moved out of

Chandlers Ford 2, (8) £16,593.08 for utilities, (9) £504.96 in landscaping costs, (10) £690.67 to

fix a car park barrier, (11) £668.02 for waste units and snack machines, (12) £54,750.97 in property

taxes, (13) £79,499.12 for VAT, and (14) £1,072.33 in other miscellaneous expenses.

       52.     Despite (a) the clear obligation under the Purchase Agreement to perform and

discharge its obligations under the Lease, (b) Synamedia predecessor NDS being a Tenant to the


                                                12
      Case 1:20-cv-10879-LTS-SN Document 40 Filed 09/01/21 Page 13 of 16




Lease and user of the Chandlers Ford 2 premises, and (c) Synamedia’s previously performing and

discharging its obligations under the Lease pursuant to the Purchase Agreement, Synamedia

informed Cisco that it will not reimburse Cisco for these Lease payments and related expenses

incurred and going forward.

        53.     Synamedia’s refusal to reimburse Cisco is a willful, deliberate and wrongful breach

and repudiation of the Purchase Agreement.

                             COUNT I (BREACH OF CONTRACT)

        54.     Cisco re-alleges and incorporates by reference all allegations set forth in Paragraphs

1 through 53 as if fully set forth herein.

        55.     Cisco and Synamedia entered into the Purchase Agreement.

        56.     Cisco performed all of its obligations under the Purchase Agreement or was

otherwise excused from performing due to Synamedia’s conduct.

        57.     Synamedia willfully breached the Purchase Agreement by knowingly and

deliberately not performing and discharging all of its liabilities and obligations under the Purchase

Agreement in connection with the Lease, including, but not limited to, the payment of (1) rent, (2)

insurance, (3) security guard expenses, (4) termination of security and building staff fees, (5)

maintenance costs, (6) utilities, and (7) taxes.

        58.     Cisco suffered damages as a direct and proximate result of Synamedia’s willful

breach of the Purchase Agreement in the amount to be proven at trial.

                            COUNT II (ANTICIPATORY BREACH)

        59.     Cisco re-alleges and incorporates by reference all allegations set forth in Paragraphs

1 through 53 as if fully set forth herein.

        60.     Cisco and Synamedia entered into the Purchase Agreement.



                                                   13
      Case 1:20-cv-10879-LTS-SN Document 40 Filed 09/01/21 Page 14 of 16




        61.     Cisco performed all of its obligations under the Purchase Agreement or was

otherwise excused from performing due to Synamedia’s conduct.

        62.     Synamedia has clearly and positively indicated by words or conduct that it will

breach and continue to breach the Purchase Agreement by knowingly and willfully failing and

continuing to fail to perform and discharge all of its liabilities and obligations in connection with

the Lease.

        63.     As a result of Synamedia’s knowing and willful anticipatory breach of the Purchase

Agreement, Cisco has been harmed in an amount to be proven at trial.

                         COUNT III (DECLARATORY JUDGMENT)

        64.     Cisco re-alleges and incorporates by reference all allegations set forth in Paragraphs

1 through 63 as if fully set forth herein.

        65.     Cisco and Synamedia entered into the Purchase Agreement.

        66.     Cisco performed all of its obligations under the Purchase Agreement or was

otherwise excused from performing due to Synamedia’s conduct.

        67.     An actual controversy now exists between Cisco and Synamedia with regards to

the Purchase Agreement and whether Synamedia must fully discharge and perform all of Cisco’s

liabilities and obligations in connection with the Lease. Accordingly, a judicial declaratory is

reasonable, necessary, and appropriate in this action to resolve the dispute between Cisco and

Synamedia.

        68.     Cisco requests a declaratory judgment from this Court that Synamedia is obligated

under the Purchase Agreement to fully discharge and perform all of Cisco’s liabilities and

obligations under the Lease, including, but not limited to reimbursing Cisco for Lease payments




                                                 14
      Case 1:20-cv-10879-LTS-SN Document 40 Filed 09/01/21 Page 15 of 16




and related expenses, until the earlier of the assignment, novation and/or transfer of the Lease to

Synamedia with the Landlord’s consent or termination of the Lease in accordance with its terms.

                                      DEMAND FOR RELIEF

       WHEREFORE, Plaintiff Cisco Systems, Inc. demands relief against Defendant Synamedia

Ltd. f/k/a Triton UK Bidco Limited as follows:

       (1)        Judgment in favor of Plaintiff Cisco Systems, Inc. on all Counts of the Complaint;

       (2)        Award Plaintiff Cisco Systems, Inc. damages in an amount to be proven at trial;

       (3)        Judgment declaring that Defendant Synamedia Ltd. is obligated under the Purchase

Agreement to fully discharge and perform all of Plaintiff Cisco Systems, Inc.’s liabilities and

obligations under the Lease, including, but not limited to reimbursing Cisco for Lease payments

and related expenses, until the earlier of the assignment, novation and/or transfer of the Lease to

Defendant Synamedia Ltd. with the Landlord’s consent or termination of the Lease in accordance

with its terms;

       (4)        Award Plaintiff Cisco Systems, Inc.’s prejudgment interest, together with costs of

the suit; and

       (5)        For such other and further relief as may be deemed just and proper by the Court.




                                                  15
Case 1:20-cv-10879-LTS-SN Document 40 Filed 09/01/21 Page 16 of 16
